DETAILED ACTION

Summary
Applicant’s election of Species A1 and Species B1, without traverse, in the response filed May 5, 2022 has been acknowledged.
Claims 1-20 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites, “the heat from the radiant power source” on line 1-2.
It is unclear if “the heat from the radiant power source” recited on line 1-2 of claim 15 is referring to the “heat generated by a radiant power source” recited on line 3-4 of claim 1 or if “the heat from the radiant power source” recited on line 1-2 of claim 15 is referring to an entirely different heat from the radiant power source altogether. Appropriate correction is required.
Amending “the heat from the radiant power source” to “the heat generated from the radiant power source” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “to produce a feed stream comprising one of steam at a high temperature”. 
It is unclear as to what steps are encompassed by the phrase “to produce a feed stream comprising one of steam at a high temperature” and what steps are specifically excluded by the phrase “to produce a feed stream comprising one of steam at a high temperature” because it is unclear as to what limitations the relative term “high” definitely imparts on the temperature of the steam. Dependent claims are rejected for dependency. 
Claim 1 requires a step of exposing “one or more” of water, steam and carbon dioxide to heat to produce a feed stream comprising “one of steam at a high temperature and carbon dioxide” (see line 3-5), which is open to a situation which exposes “one” of water or steam or carbon dioxide to heat to produce a feed stream comprising “one” of steam or carbon dioxide.
However, line 7-8 of claim 1 refer to “the carbon dioxide of the feed stream”. There is no previously recited carbon dioxide of the feed stream. 
The claim does not positively require any carbon dioxide in the feed stream as the language of the claim is open to a situation which exposes one of water or steam to heat to produce a feed stream comprising steam at a high temperature. 
As there is no previously recited carbon dioxide of the feed stream, it is unclear as to what “the carbon dioxide of the feed stream” recited on line 7-8 of claim 1 is referring to and it is unclear if “the carbon dioxide of the feed stream” recited on line 7-8 of claim 1 is intending to limit claim 1 to a situation where there is carbon dioxide in the feed stream or if the claim is still open to a situation without carbon dioxide in the feed stream. Dependent claims are rejected for dependency. 
Claim 1 recites, a method for producing “one or more” of Hydrogen, Oxygen and Carbon Monoxide and requires a step of exposing “one or more” of water, steam and carbon dioxide to heat to produce a feed stream comprising “one of steam at a high temperature and carbon dioxide” (see line 3-5), which is open to a situation for producing “one” of hydrogen or oxygen or carbon monoxide which exposes “one” of water or steam or carbon dioxide to heat to produce a feed stream comprising “one” of steam or carbon dioxide.
However, line 11-13 recites, “selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell to produce the hydrogen and the carbon monoxide”. 
The claim does not positively require a method for producing hydrogen and carbon monoxide as the language of the claim is open to a situation for producing one of hydrogen or one of oxygen or one of carbon monoxide.
It is unclear if the “selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell to produce the hydrogen and the carbon monoxide” recited on line 11-13 of claim 1 is intending to limit claim 1 to a situation for producing hydrogen and carbon monoxide of if the claim is still open to a method for producing hydrogen, or oxygen, or carbon dioxide, or hydrogen and oxygen, or oxygen and carbon dioxide. Dependent claims are rejected for dependency. 
Claim 3 recites, “wherein introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell in proximity to a collection of renewable energy from the radiant power source”. 
It is unclear as to the scope of steps encompassed by the phrase “wherein introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell in proximity to a collection of renewable energy from the radiant power source” and what steps are specifically excluded by the phrase “wherein introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell in proximity to a collection of renewable energy from the radiant power source” because it is unclear as to what limitations the relative phrase “in proximity to” definitely imparts on the claimed method.
Claim 14 recites, “a temperature of preferably above 250°C”.
It is unclear if the term “preferably” is exemplary/optional or a requirement in the claim. 
Claim 8 recites the limitation "the concentration of the hydrogen produced by the at least one solid-oxide electrolysis cell" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one concentration of the hydrogen produced by the at least one solid-oxide electrolysis cell, it is unclear as to what “the concentration of the hydrogen produced by the at least one solid-oxide electrolysis cell” recited on line 1-2 of claim 8 is referring to.
Amending “the concentration of the hydrogen produced by the at least one solid-oxide electrolysis cell” to “a concentration of the hydrogen produced by the at least one solid-oxide electrolysis cell” would overcome the rejection.
Claim 11 recites the limitation "the heat generated by the radiant heat and/or electrical power source” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there is no previously recited “heat generated by the radiant heat and/or electrical power source”, it is unclear as to what “the heat generated by the radiant heat and/or electrical power source” recited on line 2 of claim 11 is referring to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites, “The method of claim 1, wherein directly exposing water and carbon dioxide to heat generated by a radiant power source via a renewable energy concentrator to produce a feed stream comprising directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source to produce a feed stream having a temperature of preferably above 250° C.” which does not further limit claim 1.
The language of claim 14 merely refers to a situation, which is a situation “directly exposing water and carbon dioxide to heat generated by a radiant power source via a renewable energy concentrator to produce a feed stream comprising directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source to produce a feed stream having a temperature of preferably above 250° C”.
However, the language of claim 14 does not positively require the situation occur as a step in the method of claim 1, the language of claim 14 merely refers to a situation of directly exposing water and carbon dioxide to heat generated by a radiant power source via a renewable energy concentrator to produce a feed stream comprising directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source to produce a feed stream having a temperature of preferably above 250° C which does not further limit or refer to any step or component in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gizara (U.S. Pub. No. 2012/0325290 A1).
With regard to claim 1, Gizara discloses a method for producing one or more of Hydrogen, Oxygen and Carbon Monoxide, the method comprising: 
directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source and collected by a renewable energy generator to produce a feed stream comprising one of steam at a high temperature and carbon dioxide (see Fig. 2 and [0037-0038] teaching directly exposing water, cited to read on the claimed “one or more”, to heat generated by a radiant power source 203 and collected by a renewable energy generator 206 to produce a feed stream at 207 comprising steam at high temperature, cited to read on the claimed “one of”; see [0037] teaching “800 °C” which is cited to read on the claimed high temperature as it is a temperature higher than another temperature, such as a lower temperature); 
introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell to decompose the steam into hydrogen and oxygen ions and the carbon dioxide of the feed stream into carbon monoxide (see Fig. 2 and [0037-0038] teaching introducing the feed stream at 207 to a cathode side of a solid-oxide electrolysis cell 209 which is cited to read on the claimed “to decompose the steam into hydrogen and oxygen ions and the carbon dioxide of the feed stream into carbon monoxide” because in the cited situation for producing “one or more” of hydrogen and oxygen by the cited exposing “one or more” of water to heat for producing the cited feed stream comprising “one of” steam, the cited feed stream at 207 introduced to the cited solid-oxide electrolysis cell 209 decomposes the cited steam into hydrogen and oxygen ions); and 
providing an electrical current produced by the renewable energy generator to the at least one solid-oxide electrolysis cell (see Fig. 2 and see [0038] teaching “CPV 203 system providing electrical current to the SOEC 209”); and 
selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell to produce the hydrogen and the carbon monoxide (see [0038] teaching selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell 209 via power regulation circuit 220 which is cited to read on the claimed “to produce the hydrogen and the carbon monoxide” because in the cited situation for producing “one or more” of hydrogen and oxygen by the cited exposing “one or more” of water to heat for producing the cited feed stream comprising “one of” steam, selecting the cited magnitude of an electrical current output provided to the cited solid-oxide electrolysis cell 209 produces hydrogen).
With regard to claim 2, Gizara discloses further comprising 
selecting the radiant power source or renewable power generator from renewable solar power generators (see 203 Fig. 2).
With regard to claim 3, Gizara discloses wherein
introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell in proximity to a collection of renewable energy from the radiant power source (as depicted in Fig. 2, the cited introducing the feed stream at 207 to a cathode side of the cited one solid-oxide electrolysis cell 209 in proximity to, or in close relation to, a collection of renewable energy from the radiant power source at 203; also see [0037] teaching integrating 209 in proximity to 206).
With regard to claims 4-7, Gizara discloses further comprising configuring the at least one solid-oxide electrolysis cell to comprise:
a cathode (111, Fig. 2 and see [0029] teaching “Nickel Zirconio Cermet”);
an anode (112, Fig. 2 and see [0029] teaching “Strontium-doped Lanthanum Manganite”); and
an electrolyte positioned between the cathode and anode (110, Fig. 2 and see [0029] teaching “Yttria-Stabilized Zirconia”).
With regard to claim 14, Gizara teaches the method of claim 1 (recall rejection of claim 1 above). As the recitation of “wherein directly exposing water and carbon dioxide to heat generated by a radiant power source via a renewable energy concentrator to produce a feed stream comprising directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source to produce a feed stream having a temperature of preferably above 250° C” does not further limit claim 1, Gizara is cited to teach the limitations required in claim 14. It is noted Gizara teaches at [0037] “800 °C”.
With regard to claim 17, Gizara discloses further comprising
collecting oxygen from the anode (see Fig. 2 and [0029] teaching collecting oxygen which generated from the anode).
With regard to claim 19, Gizara discloses further comprising
exposing at least one of the Hydrogen and the carbon monoxide to heat from the radiant power source (the cited method of Gizara is cited to read on the claimed “exposing at least one of the Hydrogen and the carbon monoxide to heat from the radiant power source” because the hydrogen in the cited solid-oxide electrolysis cell 209 is exposed to heat from the cited radiant power source 203 transferred within feed stream 207).
With regard to claim 20, Gizara discloses further comprising
keeping and transporting hydrogen to later use to generate clean water and electricity for use (see [0038] teaching “hydrogen fuel cell attached to the hydrogen storage 125C”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gizara (U.S. Pub. No. 2012/0325290 A1).
With regard to claim 8, independent claim 1 is anticipated by Gizara under 35 U.S.C. 102(a)(1) as discussed above. 
Gizara teaches selecting the electrical current to produce a concentration of hydrogen produced by the cited solid-oxide electrolysis cell 209 (recall [0038] via power regulation circuit 220) but does not specifically disclose increasing the electrical current to increase the concentration of hydrogen produced by the cited solid-oxide electrolysis cell.
However, increasing the electrical current to increase the concentration of hydrogen is one in a finite number of options immediately recognizable to a skilled artesian, finite number of options being increase, decrease, maintain, or increase and decrease, within the technical grasp of a skilled artesian.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have tried increasing the electrical current to increase the concentration of hydrogen in the method of Gizara because increasing the electrical current to increase the concentration of hydrogen is on in a finite number of options leading to predictable solutions (see MPEP 2143 E).
Claim(s) 1, 9, 10, 12, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gizara (U.S. Pub. No. 2012/0325290 A1) in view of Stoots et al. (U.S. Pub. No. 2008/0023338 A1).
With regard to claim 1, Gizara discloses a method for producing one or more of Hydrogen, Oxygen and Carbon Monoxide, the method comprising: 
directly exposing one or more of water, steam and carbon dioxide to heat generated by a radiant power source and collected by a renewable energy generator to produce a feed stream comprising one of steam at a high temperature and carbon dioxide (see Fig. 2 and [0037-0038] teaching directly exposing water, cited to read on the claimed “one or more”, to heat generated by a radiant power source 203 and collected by a renewable energy generator 206 to produce a feed stream at 207 comprising steam at high temperature, cited to read on the claimed “one of”; see [0037] teaching “800 °C” which is cited to read on the claimed high temperature as it is a temperature higher than another temperature, such as a lower temperature); 
introducing the feed stream to a cathode side of at least one solid-oxide electrolysis cell to decompose the steam into hydrogen and oxygen ions and the carbon dioxide of the feed stream into carbon monoxide (see Fig. 2 and [0037-0038] teaching introducing the feed stream at 207 to a cathode side of a solid-oxide electrolysis cell 209 which is cited to read on the claimed “to decompose the steam into hydrogen and oxygen ions and the carbon dioxide of the feed stream into carbon monoxide” because in the cited situation for producing “one or more” of hydrogen and oxygen by the cited exposing “one or more” of water to heat for producing the cited feed stream comprising “one of” steam, the cited feed stream at 207 introduced to the cited solid-oxide electrolysis cell 209 decomposes the cited steam into hydrogen and oxygen ions); and 
providing an electrical current produced by the renewable energy generator to the at least one solid-oxide electrolysis cell (see Fig. 2 and see [0038] teaching “CPV 203 system providing electrical current to the SOEC 209”); and 
selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell to produce the hydrogen and the carbon monoxide (see [0038] teaching selecting a magnitude of an electrical current output of the radiant power source provided to the at least one solid-oxide electrolysis cell 209 via power regulation circuit 220 which is cited to read on the claimed “to produce the hydrogen and the carbon monoxide” because in the cited situation for producing “one or more” of hydrogen and oxygen by the cited exposing “one or more” of water to heat for producing the cited feed stream comprising “one of” steam, selecting the cited magnitude of an electrical current output provided to the cited solid-oxide electrolysis cell 209 produces hydrogen).

Gizara does not disclose wherein directly exposing the cited water also comprising directly exposing carbon dioxide to the cited heat to produce a feed stream also including carbon dioxide for decomposition into carbon monoxide. 
However, Stoots et al. discloses a method for producing one or more of Hydrogen, Oxygen and Carbon Monoxide (see Abstract) and teaches a method of exposing water/steam to heat to produce a feed stream also includes exposing carbon dioxide to the heat to produce a feed stream including steam and carbon dioxide for decomposition into hydrogen and oxygen and carbon monoxide (see Abstract and [0009] and [0035]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Gizara to include also providing carbon dioxide to the feed stream for electrolysis, as suggested by Stoots et al., because it would have also provided for the production of carbon monoxide. 
With regard to claim 9, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. Stoots et al. discloses further comprising
routing the hydrogen and carbon monoxide to a synfuel production process (see [0009]).
With regard to claim 10, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. Stoots et al. discloses further comprising
reacting at least a portion of the hydrogen with the carbon dioxide to produce carbon monoxide (see Abstract).
With regard to claim 12, dependent claim 10 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. Stoots et al. discloses further comprising
collecting the carbon monoxide (see [0024]).
With regard to claim 13, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. Stoots et al. discloses further comprising
producing the carbon dioxide as waste gas in a manufacturing process (see [0015] teaching burning of wastes).
With regard to claim 16, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. Stoots et al. discloses further comprising
providing a carbon dioxide source to supply the carbon dioxide, wherein the carbon dioxide source is selected from a combustion process (see [0015] teaching combustion processes).
With regard to claim 18, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. 
Gizara teaches selecting the electrical current to produce a concentration of hydrogen produced by the cited solid-oxide electrolysis cell 209 (recall [0038] via power regulation circuit 220) but does not specifically disclose increasing the electrical current provided to the cited solid-oxide electrolysis cell to increase the concentration of the hydrogen and the carbon monoxide produced by the cited solid-oxide electrolysis cell.
However, increasing the electrical current to increase the concentration of hydrogen and carbon monoxide is one in a finite number of options immediately recognizable to a skilled artesian, finite number of options being increase, decrease, maintain, or increase and decrease, within the technical grasp of a skilled artesian.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have tried increasing the electrical current to increase the concentration of the hydrogen and the carbon monoxide in the method of Gizara because increasing the electrical current to increase the concentration of hydrogen and carbon monoxide is on in a finite number of options leading to predictable solutions (see MPEP 2143 E).
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gizara (U.S. Pub. No. 2012/0325290 A1) in view of Stoots et al. (U.S. Pub. No. 2008/0023338 A1), and in further view of Licht (U.S. Pub. No. 2019/0039040 A1).
With regard to claims 11 and 15, independent claim 1 is obvious over Gizara in view of Stoots et al. under 35 U.S.C. 103 as discussed above. 
Gizara, as modified above, does not teach further comprising producing the carbon dioxide by combusting a fuel using the heat generated from the radiant heat, such as heat generated from the radiant power source.
However, Licht discloses a method of electrolysis (see Abstract). Licht discloses, similar to Gizara, a solar heated and solar electrically powered electrolysis system (see 1480, Fig. 14C described in [0118]). 
Licht discloses the carbon dioxide source (from combustion chamber 1412 described in [0118]) includes combusting a fuel using excess heat from the solar heated and solar electrically powered electrolysis system (see [0118] teaching concentrated sunlight is split into the infrared band that heats the electrolysis chamber 1402 and directs excess heat into the coal combustion chamber 1412). Licht teaches higher conversion efficiencies are achieved by using the full spectrum of sunlight (see [0118]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Gizara, as modified above, to include producing the carbon dioxide by combusting a fuel using heat from the solar generator, as suggested by Licht, because it would have provided for higher conversion efficiencies achieved by using the full spectrum of sunlight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 10, 2022